DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I directed to claims 1-4 and 6-18  in the reply filed on 16 July 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Murai et al (US 2012/0217447), and further in view of Moore (US 4,491,679).

Regarding claim 1 Murai discloses a thermoelectric conversion material having a first main surface and a second main surface on the opposite side of the first main surface (Fig. 1A, see: thermoelectric conversion material 100 having first and second opposed main surfaces), the thermoelectric conversion material comprising:
2Te3), and
wherein each of the semiconductor grains has a particle composed of a semiconductor containing an amorphous phase, and an oxidized layer that covers the particle ([0028], [0055]-[0056], Fig. 1A see: phonon scattering particles 108 in crystalline matrix 102 where phonon scattering particles 108 are formed of amorphous nanoparticles 106 such as TiO2 coated with a crystalline film 104 of Sb2O3).
Murai does not explicitly disclose the thermoelectric conversion material has a plate shape and a distance between the first main surface and the second main surface exceeds 0.5 mm.
Moore teaches a thermoelectric conversion material manufactured as thermoelectric elements having a plate shape and a distance between a first main surface and a second main surface exceeds 0.5 mm (Moore, C4/L58-68, C5/L1-11, see: thermoelectric elements formed from thermoelectric material have a cross-section from 1x1 mm to 4x4 mm and a thickness (distance between a first main surface and a second main surface) of 0.75 mm and upwards and thus a thin plate shape).
Moore and Murai are combinable as they are both concerned with the field of thermoelectric element materials.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric conversion material of Murai in view of Moore such that the thermoelectric conversion material of Murai has a plate shape and a distance between the first main surface and the second main surface exceeds 0.5 mm 

Regarding claim 17 modified Murai discloses the thermoelectric conversion material according to Claim 1, wherein the thermoelectric conversion material has a Seebeck coefficient of 50 µV/K or more (Murai, [0102] Fig. 6B see: Seebeck coefficient of the nanocomposite thermoelectric conversion material is over 200 µV/K).  

Regarding claim 18 modified Murai discloses a thermoelectric conversion element comprising: 
a thermoelectric conversion material unit wherein the thermoelectric conversion material unit consists of the thermoelectric conversion material according to Claim 1 (Murai, Fig. 1A, see: thermoelectric conversion material 100); and Moore teaches a first electrode disposed to be in contact the thermoelectric conversion material unit; and a second electrode disposed to be in contact the thermoelectric conversion material unit and to be away from the first electrode, the thermoelectric conversion material having a component composition adjusted to set a conductivity type to p- type or n-type (Moore, .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Murai et al (US 2012/0217447), in view of Moore (US 4,491,679) as applied to claims 1 and 17-18 above, and in further view of Fukudome et al (US 2003/0089391).

Regarding claim 2 modified Murai discloses the thermoelectric conversion material according to Claim 1, wherein the first main surface and the second main surface have a hardness of 2 GPa or more.
While modified Murai does not explicitly disclose changing the hardness of the first main surface and the second main surface, the change in the hardness of the first main surface and the second main surface is not considered to confer patentability to the claims. Fukudome (see paras [0012]-[0014]) teaches that it was known in the art at the time of the invention that increasing the hardness of the first main surface and the second main surface will increase the resistance of the thermoelectric material to being deformed or broken.  Therefore the resistance of the thermoelectric material to being deformed or broken is a variable that can be modified, among others, by varying the hardness of the first main surface and the second main surface.  For that reason, the hardness of the first main surface and the second main surface, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the hardness of the first main surface and the second main surface cannot be considered critical.  In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Murai et al (US 2012/0217447), in view of Moore (US 4,491,679) as applied to claims 1 and 17-18 above, and in further view of Hirono et al (US 2010/0193001).

Regarding claims 2 and 3 modified Murai discloses the thermoelectric conversion material according to Claim 1, but does not explicitly disclose wherein the first main surface and the second main surface have a hardness of 2 GPa or more or wherein the first main surface and the second main surface have a Young's modulus of 40 GPa or more.  
Hirono teaches a thermoelectric material where the first main surface and the second main surface have a hardness of 2 GPa or more and wherein the first main surface and the second main surface have a Young's modulus of 40 GPa or more (Hirono, [0039]-[0041] see: thermoelectric material for thermoelectric elements 11 and 12 has a Vicker’s hardness of not less than 500 Hv (~4.9 GPa) and a Young’s Modulus of not less than 140 GPa). Hirono teaches a thermoelectric material having these 
Hirono and modified Murai are combinable as they are both concerned with the field of thermoelectric element materials.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric conversion material of Murai in view of Hirono such that the first main surface and the second main surface of the thermoelectric conversion material of Murai has a hardness of 2 GPa or more and a Young's modulus of 40 GPa or more as taught by Hirono (Hirono, [0039]-[0041] see: thermoelectric material for thermoelectric elements 11 and 12 has a Vicker’s hardness of not less than 500 Hv (~4.9 GPa) and a Young’s Modulus of not less than 140 GPa) as Hirono teaches a thermoelectric material having these mechanical properties is more resistant to stress fractures from heat cycling (Hirono, [0040]).

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Murai et al (US 2012/0217447), in view of Moore (US 4,491,679) as applied to claims 1 and 17-18 above, and in further view of Kurosaki et al (US 2017/0069811).

Regarding claims 7 and 10 modified Murai discloses the thermoelectric conversion material according to Claim 1, but does not explicitly disclose wherein the particle is an MnSi-based material containing Mn and Si, wherein the particle is represented by a compositional formula, MnxSiy, where 0.90≤X≤1.10 and 0.75≤Y≤5.70 are satisfied.
xSiy, where 0.90≤X≤1.10 and 0.75≤Y≤5.70 are satisfied (Kurosaki, [0042], [0046] Fig. 1 see: base material 101 in binder 103 formed from manganese silicide of MnSi1.7 where X=1 and Y=1.7). Kurosaki teaches inclusion of such a particle creates a thermoelectric material that maintains a low thermal conductivity even at high temperatures despite having a composite structure (Kurosaki, [0011], [0023], [0052]).
Kurosaki and modified Murai are combinable as they are both concerned with the field of thermoelectric element materials.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric conversion material of Murai in view of Kurosaki such that the particle is an MnSi-based material containing Mn and Si as taught by Kurosaki (Kurosaki, [0042], [0046] Fig. 1 see: base material 101 in binder 103 formed from manganese silicide), wherein the particle is represented by a compositional formula, MnxSiy, where 0.90≤X≤1.10 and 0.75≤Y≤5.70 are satisfied (Kurosaki, [0042], [0046] Fig. 1 see: base material 101 in binder 103 formed from manganese silicide of MnSi1.7 where X=1 and Y=1.7) as Kurosaki teaches inclusion of such a particle creates a thermoelectric material that maintains a low thermal conductivity even at high temperatures despite having a composite structure (Kurosaki, [0011], [0023], [0052]).

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Murai et al (US 2012/0217447), in view of Moore (US 4,491,679) as applied to claims 1 and 17-18 above, and in further view of Nishide et al (US 2019/0019935).

Regarding claims 7 and 11 modified Murai discloses the thermoelectric conversion material according to Claim 1, but does not explicitly disclose wherein the particle is an MnSi-based material containing Mn and Si, wherein the particle contains Mn, Si, and Al, and is represented by a compositional formula, MnxSiyAlz, where 0.40≤X≤1.0, 0.00< Z≤3.67, 1.50 ≤ Y + Z ≤ 5.70, and Y≥0.43Z are satisfied.
Nishide discloses a thermoelectric conversion material including a crystalline grain including a phase having an MnSi-based material containing Mn and Si, wherein the particle contains Mn, Si, and Al, and is represented by a compositional formula, MnxSiyAlz, where 0.40≤X≤1.0, 0.00< Z≤3.67, 1.50 ≤ Y + Z ≤ 5.70, and Y≥0.43Z are satisfied (Nishide, [0036], [0068], [0075], [0119], [0030], Fig. 7 see: nano-crystallized silicide composite composed of Mn, Si and Al where as shown in Fig. 7 the composite has the formula: Al1.3MnSi0.7 thus X=1, Z=1.3, (Y + Z) = 2.0 , and Y≥ 0.56(0.43Z)).
Nishide and modified Murai are combinable as they are both concerned with the field of thermoelectric element materials.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric conversion material of Murai in view of Nishide such that the particle is an MnSi-based material containing Mn and Si, wherein the particle contains Mn, Si, and Al, and is represented by a compositional formula, MnxSiyAlz, where 0.40≤X≤1.0, 0.00< Z≤3.67, 1.50 ≤ Y + Z ≤ 5.70, and Y≥0.43Z are 1.3MnSi0.7 thus X=1, Z=1.3, (Y + Z) = 2.0 , and Y≥ 0.56(0.43Z)) as Nishide teaches this particular material has the advantages of providing a thermoelectric material with a large thermoelectric figure of merit made from nonpoisonous and inexpensive materials (Nishide, [0036]).

Claims 8-9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Murai et al (US 2012/0217447), in view of Moore (US 4,491,679) as applied to claims 1 and 17-18 above, and in further view of Xiao et al (US 2008/0087314).

Regarding claims Claim 8-9, and 12 modified Murai discloses the thermoelectric conversion material according to Claim 1, but does not explicitly disclose wherein the particle is an SiGe-based material containing Si and Ge wherein the particle is represented by a compositional formula, SizGe1-z, where 0 < Z < 1 is satisfied, or wherein the particle is a BiTe-based material containing Bi and Te, an SnSe-based material containing Sn and Se, or a CuSe-based material containing Cu and Se.  
Xiao discloses a thermoelectric material having a particle wherein the particle is an SiGe-based material containing Si and Ge wherein the particle is represented by a compositional formula, SizGe1-z, where 0 < Z < 1 is satisfied (Xiao, [0005], [0084], [0045] Figs. 3A-3E see: core-shell particles having a shell of a silicon germanium alloy). Xiao teaches these shell materials can provide improved electrical conductivity to raise the thermoelectric figure of merit of the thermoelectric material (Xiao [0083], [0086]).
2Te3). Xiao teaches these core materials can provide lowered thermal conductivity to raise the thermoelectric figure of merit of the thermoelectric material (Xiao, [0099]).
Xiao and modified Murai are combinable as they are both concerned with the field of thermoelectric element materials.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric conversion material of Murai in view of Xiao such that the particle is an SiGe-based material containing Si and Ge wherein the particle is represented by a compositional formula, SizGe1-z, where 0 < Z < 1 is satisfied as taught by Xiao (Xiao, [0005], [0084], [0045] Figs. 3A-3E see: core-shell particles having a shell of a silicon germanium alloy) as Xiao teaches these shell materials can provide improved electrical conductivity to raise the thermoelectric figure of merit of the thermoelectric material (Xiao [0083], [0086]).
Alternatively, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric conversion material of Murai in view of Xiao such that the particle is a BiTe-based material containing Bi and Te as taught by Xiao (Xiao, [0045], [0084], [0093]-[0094], Figs. 3A-3E see: core-shell particles having a shell of a material such as Bi2Te3, and a core of a non-electrically conducting 2Te3) as Xiao teaches these core materials can provide lowered thermal conductivity to raise the thermoelectric figure of merit of the thermoelectric material (Xiao, [0099]).

Regarding claims 13-16 modified Murai discloses the thermoelectric conversion material according to Claim 1, but does not explicitly disclosed wherein the particle further contains 30 at% or less of at least one element selected from the group consisting of Cu, Ni, Fe, and Au or wherein the particle further contains 10 at% or less of at least one element selected from the group consisting of Cu, Ni, Fe, and Au or wherein the particle further contains 1 at% or less of at least one element selected from the group consisting of Cu, Ni, Fe, and Au or wherein the particle contains 0.01 at% or more of at least one element selected from the group consisting of Cu, Ni, Fe, and Au. 
Xiao discloses a thermoelectric material having a particle wherein the particle includes at least one element selected from the group consisting of Cu, Ni, Fe, and Au (Xiao, [0088], [0045] Figs. 3A-3E see: core-shell particles having a shell formed from a metal such as Au, Cu, Fe, and Ni, or an alloy thereof). Xiao teaches these metals can form a metal nanostructured network to provide a high electrical conductivity to raise the thermoelectric figure of merit of the thermoelectric material (Xiao, [0088], [0036]).
Xiao and modified Murai are combinable as they are both concerned with the field of thermoelectric element materials.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric conversion material of Murai in view of Xiao such that the particle further contains at least one element selected from the group 
Modified Murai does not explicitly disclose where the at least one element is present at an at% of 30 at% or less or 10 at% or less or 1 at% or less or 0.01 at% or more. As the thermal conductivity and electrical conductivity are variables that can be modified, among others, by adjusting said at% of the at least one element of Au, Cu, Fe, and Ni in said particle, with said thermal conductivity and electrical conductivity both increasing as at% of the at least one element of Au, Cu, Fe, and Ni in said particle is increased, the precise at% of the at least one element of Au, Cu, Fe, and Ni would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed at% of the at least one element of Au, Cu, Fe, and Ni in said particle cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, at% of the at least one element of Au, Cu, Fe, and Ni in said particle in the thermoelectric material of modified Murai to obtain the desired balance between the thermal conductivity and electrical conductivity to optimize the thermoelectric figure of merit of the thermoelectric material (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the In re Aller, 105 USPQ 223).

Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 4 recites the limitations of  “wherein the particle contains a nanocrystal phase precipitated in the amorphous phase, the nanocrystal phase consisting of a crystal having a particle diameter of less than 15 nm” which is not taught by the prior art of record. Furthermore, a search of the relevant field of art has not uncovered a reference teaching these limitations or a reference which in combination with the prior art of record would render the limitations of claim 4 obvious to one having ordinary skill in the art.
Claim 6 recites “wherein the nanocrystal phase has a particle diameter of less than 6 nm” and depends from claim 4 and as such is likewise not taught by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726